DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 09/15/2021.
Claims 1-30 are pending of which claims 1, 16, 29, and 30 are independent claims.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-13, and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210036829 to Kuang (hereinafter “Kuang”) in view of US. Pub. 20180302889 to Guo (hereinafter “Guo”).

Regarding claim 1: Kuang discloses a  method for wireless communication by a user equipment (UE), comprising:  receiving configuration signaling configuring the UE with a first active transmission configuration indication state(Kuang, see paragraphs [0049-0050], an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-States PDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-Present in DCI) corresponding to a first beam for a control resource set and a shared data channel (Kuang, see paragraphs [0154-0159], the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #1);  performing a random access channel procedure to select a second beam(Kuang, see paragraphs [0155], a UE determines an assumed transmission beam, e.g., beam #1 which is suitable for communication with the gNB, the UE can measure the reception power or reception quality of a Primary Synchronization Signal PSS or a Secondary Synchronization Signal SSS included in the SS block (SSB), and since the SSB is transmitted by the gNB in a beam sweeping manner, UE can derive the SSB identification and the beam ID which has proven suitable, and this selected beam ID is considered to be the assumed transmission beam) from a plurality of different beams(Kuang, see paragraphs [0158-0159],  after selection of a beam ID from a plurality of beams, a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam among plurality of beams, and ensures that the gNB may also determines the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, and for the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble);   and  monitoring the control resource set, the shared data channel, or both, using the second beam(Kuang, see paragraphs [0042-0050], the initial communication beam to receive the control resource set is the second beam,  a control resource set is a UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE is provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided with a list of higher layer parameters ControlResourceSet to monitor that is identified by a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId)).  
 
However, Kuang does not explicitly teach updating a quasi co-location assumption for the control resource set to correspond to the second beam based at least in part on the UE supporting a single active transmission configuration indication state. However, Guo in the same or similar field of endeavor teaches  updating a quasi co-location assumption for the control resource set to correspond to the second beam based at least in part on the UE supporting a single active transmission configuration indication state (Guo, see paragraph [0199], updating a single TCI state ai in [a1, a2, . . . , aM] of a QCI, a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI; and updating the TCI of the beam, the second beam is ready for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo into Kuang’s system/method because it would allow advanced wireless communication system for beam recovery.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient beam recovery in an advanced wireless communication system (Guo; [0063]).

Regarding claim 2: Kuang discloses the method of claim 1, wherein monitoring the control resource set, the shared data channel, or both, using the second beam further comprises:  monitoring the control resource set, the shared data channel (Kuang, see paragraphs [0158-0159], a random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set)or both, using the second beam at least until a reference time associated with the random access procedure(Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set, this common search space set that corresponds to a configured location in time and frequency for the first two symbols in every slot, and for the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble)
.  
Regarding claim 3: Kuang discloses the method of claim 2, further comprising:  monitoring the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats), the shared data channel, or both, using the first beam after the reference time Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #1; for this generation, the UE takes into account the association of the generated sequence with the assumed transmission beam,  beam #1, which includes the  association of at least two of the plurality of transmission beams are associated with different DM-RS sequences, and for these two beams, the UE may generate the sequence also at a later stage). 

Regarding claim 4: Kuang discloses the method of claim 2, further comprising:  monitoring the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats  ), the shared data channel (Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space), or both, using the second beam after the reference time Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam(see FIG. 3), beam #2; for this generation, the UE takes into account the association of the generated sequence with the assumed transmission beam,  beam #2, which includes the  association of at least two of a plurality of transmission beams are associated with different DM-RS sequences (TX and RX beams), and for these two beams, the UE may generate the sequence also at a later stage and this , and see [0088-0089],a base station engage in downlink communication with a UE via beams and for downlink transmissions, the base station is configured with a plurality of transmission beams (tx-beam #1, tx-beam #2, tx-beam #3, . . . ), which have different directivities and/or coverage, and a mobile terminal may be configured with  one or more of a plurality of reception beams (rx-beam #1, rx-beam #2, rx-beam #3, . . . ) which also have different directivities and/or coverage where a beam management procedure serves the purpose of establishing an initial beam pair as transmission beam (e.g., tx-beam #1) and a reception beam (e.g., rx-beam #1) of the mobile terminal for the downlink communication. 

Regarding claim 5: Kuang discloses the method of claim 4, further comprising:  deactivating the first active transmission configuration indication state based on at least in part on updating the quasi co-location assumption(Kuang, see paragraph[0049-0050] an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatePDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI. Note: assuming a UE has plurality of antenna ports, and one antenna port is used to communicate with a base station, then configuring a new antenna port automatically replaces the old antenna port, and  an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatePDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception, and from this DMRS is associated with an antenna port , and the antenna port has a  stationary quasi co-location, and the new antenna port with its DMRS and quasi co-location is going to replace the old antenna port).  

Regarding claim 6: Kuang discloses the method of claim 2, wherein the reference time is based at least in part on an end of a random access response window, an end of the random access procedure, or a random access timer, or any combination thereof( Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set. This common search space set that corresponds to a configured location in time and frequency for the first two symbols in every slot, and for the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble). 
 
Regarding claim 7: Kuang discloses the method of claim 1, wherein monitoring the control resource set, the shared data channel, or both (Kuang, see paragraph [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats  ), using the second beam Kuang, see paragraphs [0154-0159], Note: to select the second beam instead of first beam where the first beam is already in use, the UE performs power measurement (see  paragraphs [0155] ) and UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam ( see FIG. 3), beam #2; for this generation, the UE takes into account the association of the generated sequence with the assumed transmission beam,  beam #2, which includes the  association of at least two of a plurality of transmission beams are associated with different DM-RS sequences (TX and RX beams), and for these two beams, the UE may generate the sequence also at a later stage further comprises:  receiving, using the second beam, a control channel transmission via the control resource set (Kuang, see paragraphs [0042-0050], a control resource set is UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided the following by higher layer parameter ControlResourceSet: a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId; a DM-RS scrambling sequence initialization value by higher layer parameter pdcch-DMRS-ScramblingID; a precoder granularity for a number of REGs in the frequency domain where the UE can assume use of a same DM-RS precoder by higher layer parameter precoderGranularity; a number of consecutive symbols provided by higher layer parameter duration; a set of resource blocks provided by higher layer parameter frequencyDomainResources; CCE-to-REG mapping parameters provided by higher layer parameter cce-REG-MappingType; an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatePDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI  

Regarding claim 8: Kuang discloses the method of claim 1, wherein monitoring the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  , the shared data channel, or both, using the second beam (Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam( see FIG. 3), beam #2 further comprises:  receiving, using the second beam, a data transmission via the shared data channel set Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set. This common search space set that corresponds to a configured location in time and frequency for the first two symbols in every slot, and for the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble

Regarding claim 9: Kuang discloses the method of claim 1, further comprising:  receiving a second configuration signaling configuring a second active transmission configuration indication state; and  monitoring the control resource set(Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  , the shared data channel Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set, or both, using a third beam that corresponds to the second active transmission configuration indication state( Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3; for this generation, the UE takes into account the association of the generated sequence with the assumed transmission beam,  beam #2, which includes the  association of at least two of a plurality of transmission beams are associated with different DM-RS sequences (TX and RX beams), and for these two beams, the UE may generate the sequence also at a later stage ).  

Regarding claim 10: Kuang discloses the method of claim 9, wherein the second active transmission configuration indication state differs from the first active transmission configuration indication state(Kuang, see paragraph [0026]  for fourth generation (4G) LTE and 5G New Radio (NR) is multiple-input multiple-output (MIMO) transmission requires beams that are equal to the number of antennas a UE supports and see paragraph [0049-0050] an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI. It should be noted that each antenna port is configure with a beam identified by beam ID and different from any other beam configured for the UE to use).  

Regarding claim 11: Kuang discloses the method of claim 9, wherein monitoring the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  , the shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set), or both, using the third beam (Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3 )further comprises:  receiving, using the third beam, a control channel transmission via the control resource set (Kuang, see paragraphs [0042-0050], a control resource set is UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided by higher layer parameter ControlResourceSet: a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId).  

Regarding claim 12: Kuang discloses the method of claim 9, wherein monitoring the control resource set(Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats), the shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set), or both, using the third beam further comprises:  receiving, using the third beam (Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3, a data transmission via the shared data   channel Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set).  

Regarding claim 13: Kuang discloses the method of claim 1, wherein performing the random access channel procedure to select the second beam (Kuang, see paragraphs [0158-0159], after selection of a beam ID, a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2 further comprises:  generating a plurality of reference signal measurements that each correspond to a respective beam of the plurality of different beams Kuang, see paragraphs [0155], a UE determines an assumed transmission beam, e.g., beam #1 which is suitable for communication with the gNB, the UE can measure the reception power or reception quality of a Primary Synchronization Signal PSS or a Secondary Synchronization Signal SSS included in the SS block (SSB), and since the SSB is transmitted by the gNB in a beam sweeping manner, UE can derive the SSB identification and the beam ID which has proven suitable, and this selected beam ID is considered to be the assumed transmission beam; and  selecting the second beam based at least in part on the plurality of reference signal measurements Kuang, see paragraphs [0158-0159], after selection of a beam ID, a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set. This common search space set that corresponds to a configured location in time and frequency for the first two symbols in every slot, and for the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble.  

Regarding claim 15: Kuang discloses the method of claim 14, wherein the defined number of active transmission configuration indication states indicates that the UE only supports a defined number of one or more active downlink receive beams shared by both control and data channels (Kuang, see paragraph[0049-0050], a UE receives an indication of  the number of  a presence or  an absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI   .  

Regarding claim 16. A method for wireless communication by a base station, comprising:  transmitting configuration signaling configuring a user equipment (UE) with a first active transmission configuration indication state(Kuang, see paragraphs [0049-0050], an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI)  corresponding to a first beam for a control resource set and a shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set;  performing a random access channel procedure with the UE to select a second beam from a plurality of different beams Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam and in this case the selection is beam #2); and  transmitting a transmission within the control resource set or the shared data channel using the second beam (Kuang, see paragraphs [0042-0050], the initial communication beam to receive the control resource set is the second beam,  a control resource set is a UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE is provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided with a list of higher layer parameters ControlResourceSet to monitor that is identified by a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId)).  

Guo, see paragraph [0199], updating a single TCI state ai in [a1, a2, . . . , aM] of a QCI, a UE may be updated with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the second single  beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI, and after updating the TCI state of the a beam, the beam is ready for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo into Kuang’s system/method because it would allow advanced wireless communication system for beam recovery.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient beam recovery in an advanced wireless communication system (Guo; [0063]).

Regarding claim 17: Kuang discloses the method of claim 16, further comprising:  transmitting within the control resource set Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats, the shared data channel, or both (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set), using the second beam at least until a reference time associated with the random access procedure (Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; different RACH preambles and/or RACH resources are defined in 5G NR to convey the information of the best suitable (or assumed) transmission beam to the gNB, the UE ensures that the gNB can also determine the transmission beam for subsequent transmissions to the UE and receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set).  
  
Regarding claim 18: Kuang discloses the method of claim 17, further comprising:   transmitting within the control resource set Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats, the shared data channel, or both (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set), using the first beam after the reference time(Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble).  

Regarding claim 19: Kuang discloses the method of claim 17, further comprising:  transmitting within the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats ), the shared data channel, or both(Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set), using the second beam after the reference time(Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2; the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble).  

Regarding claim 20: Kuang discloses the method of claim 19, further comprising:  deactivating the first active transmission configuration indication (Kuang, see paragraphs [0049-0050], an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI identified in control resource set  index p, is received by the UE via DCI)state based at least in part on updating the quasi co-location assumption (Kuang, see paragraphs [0049-0050], an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI. Note: assuming a UE has plurality of antenna ports, and one antenna port is used to communicate with a base station, then configuring a new antenna port automatically replaces the old antenna port, and  an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatePDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception, and from this DMRS is associated with an antenna port , and the antenna port has a  stationary quasi co-location, and the new antenna port with its DMRS and quasi co-location is going to replace the old antenna port).  

Regarding claim 21: Kuang discloses the method of claim 17, wherein the reference time is based at least in part on an end of a random access response window, an end of the random access procedure, or a random access timer, or any combination thereof (Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; the UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble).  

Regarding claim 22: Kuang discloses the method of claim 16, wherein transmitting the transmission within the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  or the shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set)using the second beam further comprises:  transmitting, using the second beam(Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #2 ), a control channel transmission via the control resource set (Kuang, see paragraphs [0042-0050], a control resource set is UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided by higher layer parameter ControlResourceSet: a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId.  

Regarding claim 23: Kuang discloses the method of claim 16, wherein transmitting the transmission within the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  or the shared data channel using the second beam further comprises:  transmitting, using the second beam(Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #2 ), a data transmission via the shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set.  

Regarding claim 24: Kuang discloses the method of claim 16, further comprising:  transmitting configuration signaling configuring a second active transmission configuration indication state (Kuang, see paragraphs [0049-0050], an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set index p, by higher layer parameter TCI-PresentInDCI); and  transmitting a second transmission within the control resource set or the shared data channel using a third beam (Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and this beam is considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3 ) that corresponds to the second Kuang, see paragraphs [0049-0050], an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI).  

Regarding claim 25: Kuang discloses the method of claim 24, wherein the second active transmission configuration indication state differs from the first active transmission configuration  indication state( Kuang, see paragraphs [0049-0050], an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set index p, by higher layer parameter TCI-PresentInDCI), and it should be known that TCI-StatesPDCCH indicating quasi co-location information of the DM-RS antenna port for PDCCH reception will only have one state).  

Regarding claim 26: Kuang discloses the method of claim 24, wherein transmitting the second transmission within the control resource set (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats)  or the shared data channel (Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space set) using the third beam further comprises:  transmitting, using the third beam (Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3, a control channel transmission via the control resource set ( Kuang, see paragraphs [0042-0050], a control resource set is UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided by higher layer parameter ControlResourceSet: a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId).  

Regarding claim 27: Kuang discloses the method of claim 24, wherein transmitting the second transmission within the control resource set or the shared data channel (Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats) using the third beam further comprises:  transmitting, using the third beam (Kuang, see paragraphs [0154-0159], UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam; the UE can already proceed to generate a DM-RS sequence associated with the assumed transmission beam, beam #3, a data transmission via the shared data channel Kuang, see paragraphs [0158-0159], a UE receives the random access response RAR message; the random access response message is transmitted by the gNB on the PDSCH and is scheduled by means of a PDCCH transmission on a corresponding common search space, e.g., Type1-PDCCH common search space).  

Regarding claim 28: Kuang discloses the method of claim 16, wherein performing the random access channel procedure to select the second beam (Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam and in this case the selection is beam #2) further comprises:  transmitting a reference signal transmission on each beam of the plurality of different beams (Kuang,  see paragraph [0088-0089],a base station engage in downlink communication with a UE via beams and for downlink transmissions, the base station is configured with a plurality of transmission beams (tx-beam #1, tx-beam #2, tx-beam #3, . . . ), which have different directivities and/or coverage, and a mobile terminal may be configured with  one or more of a plurality of reception beams (rx-beam #1, rx-beam #2, rx-beam #3, . . . ) which also have different directivities and/or coverage where a beam management procedure serves the purpose of establishing an initial beam pair as transmission beam (e.g., tx-beam #2) and a reception beam (e.g., rx-beam #2) of the mobile terminal for the downlink communication    ); and  receiving an indication of the second beam based at least in part on transmitting the reference signal transmission on each beam of the plurality of different beams(Kuang, see paragraphs [0042-0050] a control resource set is UE procedure for determining physical downlink control channel assignment where for each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signaling with control resource sets (CORESETs), and for each control resource set (CORESET), the UE is provided the following by higher layer parameter ControlResourceSet: a control resource set index p, 0                        
                            ≤
                        
                    p<12, by higher layer parameter controlResourceSetId; a DM-RS scrambling sequence initialization value by higher layer parameter pdcch-DMRS-ScramblingID; a precoder granularity for a number of REGs in the frequency domain where the UE can assume use of a same DM-RS precoder by higher layer parameter precoderGranularity; a number of consecutive symbols provided by higher layer parameter duration; a set of resource blocks provided by higher layer parameter frequencyDomainResources; CCE-to-REG mapping parameters provided by higher layer parameter cce-REG-MappingType; an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatePDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI ). 

Regarding claim 29: Kuang discloses an apparatus for wireless communication by a user equipment (UE), comprising:  a processor, memory in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to:  receive configuration signaling configuring the UE with a first active transmission configuration indication state (Kuang, see paragraphs [0049-0050], an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI identified in control resource set  index p, is received by the UE via DCI) corresponding to a first beam Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #1; the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble for a control resource set and a shared data channel;  perform a random access channel procedure to select a second beam (Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam and in this case the selection is beam #2) update a quasi co-location assumption for the control resource set to monitor the control resource set, the shared data channel, or both, using the second beam Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats and the CORESET for the UE is received using the configured beam #2).  

However, Kuang does not explicitly teach updating a quasi co-location assumption for the control resource set based at least in part on selecting the second beam and the UE supporting a single active transmission configuration indication state. However, Guo in the same or similar field of endeavor teaches    updating a quasi co-location assumption for the control resource set based at least in part on selecting the second beam and the UE supporting a single active transmission configuration indication state (Guo, see paragraph [0199], updating a single TCI state ai in [a1, a2, . . . , aM] of a QCI, a UE may be updated with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the second single  beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI, and after updating the TCI state of the a beam, the second beam is ready for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo into Kuang’s system/method because it would allow advanced wireless communication system for beam recovery.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient beam recovery in an advanced wireless communication system (Guo; [0063]).

Regarding claim 30: Kuang discloses an apparatus for wireless communication by a base station, comprising:  a processor, memory in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to:  transmit configuration signaling configuring a user equipment (UE) with a first active transmission configuration indication state corresponding to a first beam(Kuang, see paragraphs [0049-0050], an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI identified in control resource set  index p, is received by the UE via DCI)  for a control resource set and a shared data channel;  perform a random access channel procedure with the UE to select a second beam from a plurality of different beams (Kuang, see paragraphs [0154-0159], a UE (or mobile terminal) is carrying out a random access procedure to receive a demodulated PDCCH candidate which is included in a common search space carrying downlink control information (DCI) intended for (only) a group of plural mobile terminals, and the downlink control information (DCI) corresponds to at least DCI-Format 1-0 with a CRC scrambled with a random access radio network temporary identifier (RA-RNTI), and the UE determines the beam ID which has proven suitable and considered to be the assumed transmission beam and in this case the selection is beam #2);  update a quasi co-location assumption for the control resource set based at least in part on selecting the second beam Kuang, see paragraphs [0158-0159], a UE sends a random access channel (RACH) preamble corresponding to the assumed transmission beam, beam #2; the duration of the RAR window, the UE monitors PDCCH transmissions for the RAR message corresponding to the RACH preamble; and  transmit a transmission within the control resource set or the shared data channel using the second beam(Kuang, see paragraph   [0041], a UE monitors a set of PDCCH candidates in one or more control resource sets (CORESETs) on the active DL bandwidth-part (BWP) on each activated serving cell configured with PDCCH monitoring according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats and the CORESET for the UE is received using the configured beam #2).  

However, Kuang does not explicitly teach updating a quasi co-location assumption for the control resource set based at least in part on selecting the second beam and the UE Guo, see paragraph [0199], single TCI state ai in [a1, a2, . . . , aM], a UE may be updated with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the second single  beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI, and after updating the TCI state of the a beam, the second beam is ready for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo into Kuang’s system/method because it would allow advanced wireless communication system for beam recovery.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient beam recovery in an advanced wireless communication system (Guo; [0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210036829 to Kuang (hereinafter “Kuang”) in view of US. Pub. Guo to 20180302889 (hereinafter “Guo”), and the combination of Kuang and Guo is further combined with US. Pub. 20190306909 to Zhou (hereinafter “Zhou”).

Regarding claim 14: Kuang discloses receiving configuration signaling configuring the UE with a first active transmission configuration indication state. However, Kuang does not explicitly teach the method of claim 1, further comprising:  transmitting capability signaling indicating that the UE supports a defined number of active transmission configuration indication states, wherein the configuration signaling is based at least in part on the capability signaling. However, Zhou in the same or similar field of endeavor teaches the method of claim 1, further comprising:  transmitting capability signaling indicating that the UE supports a defined number of active transmission configuration indication states, wherein the configuration signaling is based at least in part on the capability signaling (Zhou, see paragraphs [0312],[0329], [0391], the number of active TCI is based on that fact  a wireless device may monitor a PDCCH on M (e.g., 2, 4, 8) beam pair links simultaneously, where M                
                    ≥
                
            1 and the value of M may depend at least on capability of the wireless device; the wireless device may transmit a capability indication message ( e.g., a capability response message) comprising a first capability parameter indicating whether a beam correspondence is supported or  not supported). In view of the above, having the method of Kuang and then given the well-established teaching of Guo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Guo as modified by Zhou within the system of Kuang because it would allow improve a network coverage of a wireless network. Furthermore, all references deal with same field of endeavor, thus modification 

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476